                                         Case 3:19-cv-03770-WHO Document 340 Filed 04/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                           PUBLIC VERSION OF APRIL 7, 2021
                                   7     ILLUMINA INC., et al.,                            DISCOVERY ORDER (20-1465 ECF NO.
                                                                                           335, 19-3770 ECF NO. 332)
                                   8                    Plaintiffs,
                                                                                            Case No. 20-cv-01465-WHO (TSH)
                                   9             v.                                         Re: Dkt. No. 322
                                  10     BGI GENOMICS CO., LTD., et al.,                    Case No. 19-cv-03770-WHO (TSH)
                                  11                    Defendants.                         Re: Dkt. No. 320

                                  12
Northern District of California
 United States District Court




                                  13
                                              This order is a follow up to the Court’s December 1, 2020 order concerning discovery into
                                  14
                                       design arounds. 20-1465 ECF No. 221. As a reminder, Illumina’s interrogatory (“rog”) 11 asked
                                  15
                                       Defendants to “[s]et forth in detail each change and/or modification that You have made, or plan
                                  16
                                       to make, to the design, operation, or use of the BGI Accused Products as a result of or in response
                                  17
                                       to Your becoming aware of the Illumina Asserted Patents or the filing of this lawsuit or any other
                                  18
                                       legal action brought by Illumina against any of the Defendants involving Related Patents, and
                                  19
                                       identify all persons with knowledge of those changes or modifications.” Its rog 15 asked
                                  20
                                       Defendants to “set forth in detail each change and/or modification that You have made, or plan to
                                  21
                                       make, to the design, operation, or use of the BGI Accused Products for any purpose.” And its
                                  22
                                       request for production (“RFP”) 44 asked Defendants to produce “[a]ll Documents and Things
                                  23
                                       relating to any efforts by Defendants to design or modify sequencing products that are influenced
                                  24
                                       by the existence or substance of the Patents-in-Suit, including all laboratory notebooks, logs,
                                  25
                                       records, files, and models relating to such an effort.” The Court determined that rogs 11 and 15
                                  26
                                       did not seek information protected by the attorney-client privilege or work product doctrine and
                                  27
                                       ordered Defendants to answer them (while limiting the scope of rog 15 because it was overbroad).
                                  28
                                         Case 3:19-cv-03770-WHO Document 340 Filed 04/15/21 Page 2 of 3




                                   1   The Court ordered Defendants to produce non-privileged, non-work product documents

                                   2   responsive to RFP 44, and the Court clarified the scope of privilege and work product protection

                                   3   concerning design arounds.

                                   4          The parties have now filed a joint discovery letter brief in which Illumina moves to enforce

                                   5   the Court’s December 1 order. Illumina argues that Defendants’ amended rog responses, which

                                   6   deny the existence of any modifications or plans to modify to design around Illumina’s patents,

                                   7   are false, as demonstrated by deposition testimony. Illumina also says that Defendants have failed

                                   8   to produce documents responsive to RFP 44.

                                   9          Illumina has shown that Defendants are actively trying to design around Illumina’s patents,

                                  10   but Illumina has not shown that Defendants’ rog responses are false or incomplete. Rogs 11 and

                                  11   15 ask about “each change and/or modification that You have made, or plan to make” to the

                                  12   accused products. Even if Defendants have a thousand scientists working around the clock on
Northern District of California
 United States District Court




                                  13   design arounds, until they come up with a good result that is vetted and approved within the

                                  14   company, Defendants have neither made nor do they have a plan to make a change or modification

                                  15   to the accused products. Rogs 11 and 15 do not say: “Tell us about all your research activities

                                  16   concerning the accused products.” They are more specific than that.

                                  17          But RFP 44 is different. It asked for “[a]ll Documents and Things relating to any efforts

                                  18   by Defendants to design or modify sequencing products that are influenced by the existence or

                                  19   substance of the Patents-in-Suit, including all laboratory notebooks, logs, records, files, and

                                  20   models relating to such an effort.” (emphasis added). In the letter brief, Defendants say:

                                  21                  Further, Illumina wrongly states that “Defendants falsely stated that
                                                      they had no documents to produce that were responsive to RFP No.
                                  22                  44.” Defendants provided their position in writing, stating their view
                                                      that the Court’s December 1 Order did not require Defendants to
                                  23                  produce documents relating to exploratory research they were
                                                      performing that has not yet resulted in any changes or plans to change
                                  24                  to the Accused Products and that they would log documents they were
                                                      withholding consistent with their position regarding their status as
                                  25                  work product. See Ex. 6. For weeks, Illumina did not contest or ask
                                                      to discuss Defendants’ written position. At no point have Defendants
                                  26                  ever implied, much less stated, that there were no documents
                                                      reflecting their ongoing research efforts at all. Thus, unsurprisingly,
                                  27                  Illumina points to no such statements by Defendants. (emphasis
                                                      added)
                                  28
                                                                                         2
                                           Case 3:19-cv-03770-WHO Document 340 Filed 04/15/21 Page 3 of 3




                                   1          Defendants have misread RFP 44. It broadly asked about “any efforts” to design around

                                   2   Illumina’s patents. That includes ongoing research efforts. In the italicized portion of the above

                                   3   quotation, Defendants admit they have such documents and did not produce them.

                                   4          The Court’s December 1 order identified several theories of relevance for design around

                                   5   evidence, and for each one the existence or nonexistence of an available design around is relevant.

                                   6   For willfulness, a legitimate attempt to design around a patent and a good faith belief that one has

                                   7   done so would undercut a finding of willfulness. ECF No. 221 at 2. “By contrast, dragging one’s

                                   8   heels and belatedly attempting a design around only after being sued can support a finding of

                                   9   willfulness.” Id. An unimplemented but available design around may tilt in favor of issuing a

                                  10   permanent injunction because there is less hardship to the defendant. Id. Logically, a defendant’s

                                  11   inability to come up with a design around after trying for a long time would show greater hardship

                                  12   if a permanent injunction were issued. Likewise, an unimplemented but available design around
Northern District of California
 United States District Court




                                  13   could undercut reasonable royalty or lost profits damages, whereas the nonexistence of a design

                                  14   around would support those measures of damages. Id. If Defendants have been trying for a year

                                  15   to design around Illumina’s patents and they have come up with no plans for how to do so – and

                                  16   that appears to be their story – that is absolutely relevant to this case. And documents responsive

                                  17   to RFP 44 will tend to show that.

                                  18          The Court denies Illumina’s motion compel as to rogs 11 and 15, grants it as to RFP 44,

                                  19   and orders Defendants to produce documents responsive to RFP 44.1

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 7, 2021

                                  23
                                                                                                    THOMAS S. HIXSON
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27   1
                                         Illumina’s request for a privilege log for documents related to Defendants’ design around efforts
                                  28   is subsumed in a different discovery dispute. Earlier today the Court ordered the parties to serve
                                       their privilege logs by April 21, 2021.
                                                                                         3
